Citation Nr: 1034075	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  03-26 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an initial rating for pneumonia/bronchitis 
greater than 10 percent from June 23, 2000, to June 18, 2002, and 
to an initial rating greater than 30 percent since June 19, 2002.  

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from August 1972 to May 1973.  

This matter initially came before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO).   

In April 2005, the Veteran and her husband testified at a local 
RO hearing before the undersigned Veterans Law Judge sitting at 
Jackson, Mississippi.  A transcript of that proceeding is of 
record.  

A July 2005 Board decision denied "an increased disability 
rating for pneumonia/bronchitis, currently evaluated as 30 
percent disabling" and also denied a TDIU rating.  The Veteran 
appealed the July 2005 Board decision to the United States Court 
of Appeals for Veterans Claims (Court) which, pursuant to a Joint 
Motion for Remand, entered an Order in November 2006 vacating 
that Board decision and remanding the case to the Board.  

In May 2007 the Board remanded the case for additional 
development.  

The Veteran perfected an appeal from a November 2007 rating 
decision which denied service connection for posttraumatic stress 
disorder (PTSD) with anxiety.  In December 2008, the Veteran and 
her husband testified at a local RO hearing in support of a claim 
for service connection for PTSD.  A transcript of that proceeding 
is of record.  

However, in May 2010 the Veteran, in writing, withdrew the claim 
of service connection for PTSD.  See 38 C.F.R. § 20.204(c) (for 
withdrawal of appeal other than at a hearing, which constitutes 
withdrawal of the Notice of Disagreement (NOD) and Substantive 
Appeal).  Accordingly, that issue has been properly withdrawn and 
is not now before the Board.

Without a waiver of RO consideration, the Board received from the 
Veteran additional evidence consisting of a June 2010 VA mental 
health outpatient note.  This evidence pertains solely to 
treatment for a mental disorder, and it does not relate to or 
have a bearing on the remaining appellate issues.  Hence, a 
remand for referral of such evidence to the RO is not warranted.

In the Appellant's Brief to the Court a question was raised as to 
the appropriate effective date for the earliest evaluation for 
the service-connected disorder at issue.  In essence, this 
appears to be a claim for an earlier effective date for service 
connection inasmuch as the matter of the rating for the Veteran's 
only service-connected disorder of pneumonia/bronchitis addressed 
herein covers the entire period since service connection had been 
granted for that disorder.  However, this matter has not been 
adjudicated by the RO and, so, the Board does not have 
jurisdiction of this matter.  Thus, this matter must be referred 
to the RO for initial consideration. 


FINDINGS OF FACT

1.  The Veteran's June 2002 correspondence was adequate for the 
purpose of constituting an NOD to the RO's May 2002 assignment of 
an initial 10 percent rating upon granting, within that same 
rating decision, service connection for pneumonia/bronchitis. 

2.  From June 23, 2000, to June 18, 2002, the Veteran's pulmonary 
function tests did not reveal findings warranting a disability 
rating in excess of 10 percent and she did not require daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti- inflammatory medication. 

3.  Since June 19, 2002, the Veteran's pulmonary function tests 
did not reveal findings warranting a disability rating in excess 
of 30 percent and she has not required at least monthly visits to 
a physician for required care of exacerbations, or; intermittent 
courses of systemic corticosteroids.  

4.  The Veteran has two years of college education, last worked 
in 1993, has sedentary work experience as a secretary, and her 
only service-connected disability is pneumonia/bronchitis, rated 
30 percent disabling.  

5.  The Veteran's service connected disability, alone, does not 
preclude her from securing or following substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The Veteran's June 2002 correspondence was adequate to 
constitute an NOD to the RO's May 2002 rating decision assigning 
an initial 10 percent rating upon granting service connection for 
pneumonia/bronchitis within the same May 2002 rating decision.  
38 C.F.R. §§ 20.101, 20.200 (2009).  

2.  The criteria for an initial rating for pneumonia/bronchitis 
greater than 10 percent from June 23, 2000, to June 18, 2002, are 
not met.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6600 
(2009).   

3.  The criteria for an initial rating for pneumonia/bronchitis 
greater than 30 percent since June 19, 2002, are not met.  
38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.97, Diagnostic Code 6600 
(2009).   

4. The criteria for a TDIU rating are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.16 (2009).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

June 2002 Correspondence As NOD to the May 2000 Initial Grant of 
Service Connection and Assignment of an Initial 10 percent 
Disability Rating

Historically, the Veteran filed her original claim for service 
connection for an upper respiratory infection on June 23, 2000.  
She was notified by RO letter dated in September 2000 of a rating 
decision that month denying service connection for pneumonia and 
bronchitis, claimed as an upper respiratory infection.  In 
December 2000 she filed an NOD with the September 2000 rating 
decision (as acknowledged in the May 2002 rating decision).  
However, a statement of the case (SOC) addressing entitlement to 
service connection for pneumonia and bronchitis, claimed as an 
upper respiratory infection, was never issued.  

A July 2001 rating decision granted entitlement to VA pension 
benefits.  

Subsequently, a May 2002 rating decision granted service 
connection for pneumonia/bronchitis effective June 23, 2000 (date 
of receipt of the original claim), and assigned an initial 10 
percent disability rating effective that same date.  

VA Form 21-4138, Statement in Support of Claim, was received from 
the Veteran in June 2002 in which she stated that she had had 
been awarded service connection and a 10 percent disability 
rating effective in June 2000 by the May 2002 rating decision.  
She had consistently received VA treatment since June 2000 for 
bronchitis and "[l]ooking back at all of this, it seems that my 
condition has been and is now chronic" and that she "would like 
to seek an increase in my service connected 
compensation/disability claim."  

Subsequently, an October 2002 rating decision granted an increase 
in the evaluation of this service-connected disorder (which 
remains her only service-connected disability) to 30 percent 
effective June 19, 2002, which was the date that the RO stated 
was the date of receipt of the claim for an increased rating (VA 
Form 21-8940, Application for Increased Compensation Based on 
Unemployability).  The October 2002 rating decision also denied a 
TDIU rating.  

Thereafter, the Veteran's November 2002 letter was considered to 
be an NOD to the October 2002 denial of both claims.  After the 
issuance of a July 2003 SOC, the appeal was perfected by filing 
VA Form 9 in August 2003.  

A July 2005 Board decision denied "an increased disability 
rating for pneumonia/bronchitis, currently evaluated as 30 
percent disabling" and also denied a TDIU rating.  In the 2005 
Board decision it was stated that: 

[T]he Board observes that the context of that [June 
2002] statement does not indicate a dissatisfaction 
with, and a desire for appellate review of the 
initial 10 percent rating or the effective date 
assigned following the grant of service connection .. 
[and] [t]he June 2002 statement only acknowledged the 
letter which transmitted the rating decision.  It did 
not reference the adjudication or express or imply 
disagreement with the May 2002 decision.  This 
statement merely advised that the veteran's pulmonary 
disease had increased in severity and asked for a 
higher rating.  Thus, the Board does not construe the 
June 2002 statement as a notice of disagreement with 
the May 2002 rating decision.  

The Veteran appealed the July 2005 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  Pursuant to 
a November 2006 Joint Motion for Remand, the Court entered an 
Order in November 2006 vacating the July 2005 Board decision and 
remanding the case to the Board.  In the Joint Motion for Remand 
it was stated that remand was required for adequate reasons or 
bases as to whether the Veteran's June 2002 statement constituted 
an NOD to the May 2002 rating decision.  

An appeal consists of a timely filed NOD in writing and, after an 
SOC has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200. 

Jurisdictional questions which a claimant may appeal, include, 
but are not limited to, questions relating to the timely filing 
and adequacy of the NOD and the Substantive Appeal.  38 C.F.R. 
§ 20.101(c).  

The Board may address questions pertaining to its jurisdictional 
authority to review a particular case, including, but not limited 
to, determining whether NODs and Substantive Appeals are adequate 
and timely, at any stage in a proceeding before it, regardless of 
whether the agency of original jurisdiction addressed such 
question(s).  38 C.F.R. § 20.101(d). 

38 C.F.R. § 20.101(d) further provides that: 

When the Board, on its own initiative, raises a 
question as to a potential jurisdictional defect, all 
parties to the proceeding and their 
representative(s), if any, will be given notice of 
the potential jurisdictional defect(s) and granted a 
period of 60 days following the date on which such 
notice is mailed to present written argument and 
additional evidence relevant to jurisdiction and to 
request a hearing to present oral argument on the 
jurisdictional question(s).  The date of mailing of 
the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The 
Board may dismiss any case over which it determines 
it does not have jurisdiction. 

Here, however, the Board is not on its' own initiative addressing 
the question of the adequacy of the June 2002 statement of the 
Veteran to constitute an NOD.  Rather, the Court has mandated 
that the Board address this matter in the first instance.  
Accordingly, the procedural requirements set forth in 38 C.F.R. 
§ 20.101(d) are not applicable.  

In addressing this matter the Board notes that the May 2002 grant 
of service connection was a complete grant of the benefit sought 
on appeal at that time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  However, this does not end the matter because 
there remains the question of whether the Veteran's June 2002 
letter constituted a timely NOD to the assignment of an initial 
10 percent rating by the May 2002 rating decision.  

Under 38 U.S.C. § 7105(b)(1) the filing of an NOD must be made 
within one year from the date of the date of mailing of notice of 
the result by the agency of original jurisdiction).  Szemraj v. 
Prinicpi, 357 F.3d 1370, 1373 (Fed.Cir.2004) held that as to "all 
pro se pleadings, [the Board and the Secretary are required to] 
give a sympathetic reading to the veteran's filings."  Szemraj, 
at 1373 (citing Roberson v. Principi, 251 F.3d 1378 
(Fed.Cir.2001)).  

As relevant, 38 C.F.R. § 20.201 provides that:

A written communication from a claimant or his or her 
representative expressing dissatisfaction or 
disagreement with an adjudicative determination by 
the agency of original jurisdiction and a desire to 
contest the result will constitute [an NOD].  While 
special wording is not required, the [NOD] must be in 
terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  

The Secretary's duty to sympathetically read submissions is tied 
to the pro se status of the appellant when filing pleadings 
before the Secretary in actions related to benefits, and not 
whether the pleadings specifically seek benefits.  See Andrews v. 
Nicholson, 421, F.3d 1278, 1283 (Fed. Cir. 2005)

Matters to be considered in determining whether a document 
received within one year of an RO adjudication is a NOD, as 
opposed to a new claim, are whether the document expressed 
disagreement with the RO adjudication at issue.  38 C.F.R. 
§ 20.201 defines an NOD as a "written communication from a 
claimant . . . expressing dissatisfaction or disagreement with an 
adjudicative determination by the agency of original jurisdiction 
and a desire to contest the result".  See Gibson v. Peake, 22 
Vet. App. 11, 15 (2007) (noting that an NOD "need not be filed on 
any particular form . . . so long as it meets the content 
requirements of an NOD"); Jarvis v. West, 12 Vet. App. 559, 561 
(1991) (holding that an NOD must express disagreement and a 
desire to contest the determination of an agency of original 
jurisdiction).  

Also for consideration is whether the document is accompanied by 
any new evidence which could otherwise be considered as having 
been filed with the original claim, as required if filed within 
one year of a decision on the claim.  See Jennings v. Mansfield, 
509 F.3d 1362, 1368 (Fed. Cir. 2007) (holding that any 
submissions forwarded to the RO before the expiration of the 
appeal time "must be considered by the VA as part of the original 
claim"); 38 C.F.R. § 3.156(b) ("New and material evidence 
received prior to the expiration of the appeal period ... will be 
considered as having been filed in connection with the claim that 
was pending at the beginning of the appeal period."). 

Also, consideration may be given to whether the claimant had 
previously filed an NOD in conjunction with some other claim 
which would indicate that the claimant was well aware of the 
method of initiating an appeal.  In fact, the totality of the 
circumstances must be considered.  See Jarvis v. West, 12 Vet. 
App. 559, 561 (1991) ("In determining whether a written 
communication constitutes an NOD, the Court looks at both the 
actual wording of the communication and the context in which it 
was written.")  

In this case, there is no dispute that the June 2002 letter was 
in direct response to the May 23, 2002, grant of service 
connection and assignment of an initial 10 percent disability 
rating.  She made reference to have had continuous VA treatment 
and the manner in which the service-connected disorder impaired 
her.  While she also stated that she "would like to seek an 
increase" it must be noted that although she had earlier filed 
an NOD (in December 2000) to the initial September 2000 denial of 
service connection for the disorder, no SOC had ever been issued 
which would have notified her that she had initiated the 
appellate process.  So, it can only be concluded that as of June 
2002 the Veteran was still unfamiliar with the VA administrative 
appellate procedure.  

Given these factors, the Board concludes that the Veteran's June 
2002 correspondence was an NOD to the May 2002 RO assignment of 
an initial 10 percent disability rating for pneumonia/bronchitis.  

The fact that the October 2002 rating decision increased the 
initial 10 percent rating to 30 percent did not moot the appeal 
because a claimant is presumed to seek the maximum benefit 
allowable, the grant of an increased rating during an appeal, but 
less than maximum assignable, does not abrogate the appeal and 
the appeal remains pending.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board further takes this opportunity to observe that the 
principle of potentially assigning different ratings for 
different time periods during an appeal applies to all appeals 
adjudicating the issue of an increased disability rating, a 
practice known as staged ratings.  This is not limited to appeals 
from a rating assigned upon an initial grant of service 
connection.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999) (initial staged ratings) and Hart v. Mansfield, 21 Vet. 
App. 505, 509-510 (2007) (staged ratings during the appeal of any 
increased rating claim).   

In sum, this appeal stems from the September 2000 RO decision 
denying service connection for pneumonia/bronchitis.  This was 
indirectly acknowledged by the May 2002 grant of service 
connection effective June 23, 2000, the date of receipt of the 
Veteran's initial claim for service connection.  Thus, the period 
for consideration in this case, as to the appropriate rating to 
be assignment, covers the entire period since the Veteran filed 
her original service connection claim on June 23, 2000.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 



Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

Here, VCAA notice was not given prior to the September 2000 
rating decision which denied service connection for 
pneumonia/bronchitis, because the VCAA was not enacted until 
November 2000.  Nevertheless, the RO sent the appropriate VCAA 
notice, addressing the claim for service connection, to the 
Veteran in June 2001.  

When VCAA notice is given as to an original service connection 
claim, further VCAA notice of "downstream" issues, e.g., an 
initial rating or effective date, is not required because the 
original claim has not only been substantiated, it has been 
proven.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (citing 
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), aff'd Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); and VAOPGCPREC 8-
2003.  Thus, any error in not providing notice as to how to 
establish entitlement to a higher initial disability rating was 
harmless.  

In other words, the appeal arises from the Veteran's disagreement 
with the initial rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  

As to the claim for a TDIU rating, the Veteran was provided 
notice by RO letter dated in July 2002.  She was informed of the 
criteria that had to be met for a TDIU rating and was informed of 
the respective duties as to the gathering of information and 
evidence.  

Accordingly, the Board finds that VA satisfied its duties to 
notify the Veteran in this case.

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims. 

The Veteran and her husband testified at a travel Board hearing 
in support of her claims.  

The RO has obtained the Veteran's service treatment records and 
VA treatment records.   The Veteran's private medical treatment 
records have been obtained.  She has been afforded multiple VA 
rating examinations throughout the appellate process which are 
adequate for rating purposes.  She was afforded a VA examination, 
in 2009, as to her claim for a TDIU rating.  Also, records from 
the Social Security Administration (SSA) have been obtained and 
are on file.  

Substantial, rather than absolute or strict, remand compliance is 
the appropriate standard for determining remand compliance under 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

The May 2007 Board remand requested additional evidentiary 
development.  The Veteran was to be asked to provide information 
as to treatment sources since the July 2005 Board decision and to 
obtain VA treatment records since July 2005.  These records have 
been obtained and include the Veteran's SSA records.  See 
generally Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 
2010). 

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

The service treatment records show that the Veteran was treated 
for pneumonia and bronchitis in 1972 and was even given a 
physical profile later that year due to continued respiratory 
problems. 

A February 1996 private treatment note from A.C., M.D., indicates 
that the Veteran was diagnosed with interstitial fibrosis in 
September 1993. 

The Veteran underwent VA hospitalization in May and June 2000.  
She was admitted for gastrointestinal complaints.  However, 
during hospitalization she was treated for bronchitis, which was 
one of the discharge diagnoses. 

During hospitalization in July and August 2000 at the Rowan 
Regional Medical Center for gall bladder pathology, with excision 
of her gall bladder, the Veteran developed and was treated for 
pneumonia.  She did not have clear preoperative oxygen noted but 
upon arrival on the floor her oxygen saturation was 97 percent on 
3 liters of oxygen via nasal cannula and postoperatively it was 
88 percent on 3 liters per minute.  It was reported that her 
medical history was "remarkable" for some "interstitial 
fibrosis."  Postoperative chest X-rays revealed bilateral 
interstitial infiltrates.  Another chest X-ray revealed pneumonia 
or postoperative atelectasis (incomplete expansion of a lung).  
It was felt that she had "community acquired" pneumonia.  
However, the operative report of the Veteran's gall bladder 
surgery does not show that the Veteran's lungs collapsed during 
her surgery.  

A report of an August 2000 Consultation by N.V.P., M.D. states 
that the Veteran was treated pneumonia.  Interstitial fibrosis 
had apparently been diagnosed 8 or 9 years ago and she had been 
followed by VA for it.  She had a background of idiopathic 
pulmonary fibrosis based on history, and she wished to verify 
whether she had interstitial fibrosis.  

A July 2001 rating decision granted entitlement to VA pension 
benefits based on the Veteran's having non-service-connected 
disorders include degenerative disc disease (DDD), glaucoma with 
ocular hypertension, chronic pyelonephritis, cholecystitis, and 
major depression. 

In June 2002 the Veteran filed VA Form 21-8940, Application for 
Increased Compensation Based on Unemployability.  She reported 
having graduated from high school graduate and having completed 
two years of college.  She had been a licensed cosmetologist from 
1975 to 1977, but her license expired when she became wheelchair 
bound.  Her last employment was from 1987 to 1993 as a 
secretary/receptionist for a corporation in North Carolina.

VA pharmacy records reflect that the Veteran was prescribed 
Methylprednisolone in July 2002.  Treatment notes of that period, 
however, reflect that it was prescribed for her musculoskeletal 
disorders. 

The September 2002 VA Form 21-4192, which a corporation/employer 
returned, reflects that the Veteran worked 40 hours a week from 
May 1987 to August 1992, that no concessions had been made due to 
disability, that she had not lost time from work during the one-
year prior to her departure due to disability, and that she 
resigned. 

An October 10, 2002, VA examination noted that the Veteran was a 
heavy smoker and still smoked at the time of the examination.  
She reported having been diagnosed with interstitial fibrosis, 
and that the only medication she used was inhalers.  She stated 
that she could walk only short distances of 50 to 75 feet, she 
coughed all the time, and that she had used a whole battery of 
anti-microbials over the years but none worked currently.  The 
examiner noted she coughed frequently, and that the cough was a 
soupy cough.  On physical examination auscultation of her chest 
was unremarkable, except that the expiratory phase or respiration 
was slightly prolonged as compared with inspiration.  The 
diagnosis was chronic bronchitis, but her reported prior history 
of interstitial fibrosis was also noted.  Pulmonary function 
testing (PFT) results reflected a forced expiratory volume after 
one second (FEV-1) of 58 percent predicted and a ratio of the 
FEV-1 to forced vital capacity (FVC) (FEV-/1/FVC) of 80 percent.  
Chest X-ray October 2000, March 2001, and January 2002 showed her 
chest to be normal or negative. 

A May 2003 private medical report by M.L.D., M.D. indicated that 
he was familiar with the Veteran's circumstances, which included 
bronchitis, pneumonia, interstitial fibrosis, gangrene of the 
gallbladder, and that he had treated her for numerous conditions 
since August 2002, particularly pneumonia and bronchitis.  He 
treated her with acupuncture and electro-acupuncture.  When she 
had first seen him for treatment, she could not ambulate and was 
unable to work.  His report does not reflect why or which of her 
disorders caused her inability to ambulate.  

In a July 2004 letter the Veteran informed the RO that she had 
taken a cashier position with a casino, starting in June 2004.  
In a November 2004 statement she stated that she took the job 
because she could not live on what VA was paying her, and that 
she had to relinquish the job due to her health.  She stated that 
her former employer reported that she did not lose any time 
because she used accrued leave for her absences during her 
employment.  

An October 2004 VA outpatient treatment (VAOPT) reflects that the 
Veteran reported that although she is bedridden during bronchitis 
episodes, she was no longer able to work due to low back pain.  

On VA examination in November 2004 the Veteran complained of a 
cough productive of greenish sputum but she denied having 
hemoptysis, weight loss, or fever.  She related having worsening 
exertional dyspnea at one-quarter of mile when walking on a level 
surface, and that she had slept in a sitting position for the 
prior two months.  She reported multiple medications, to include 
Albuterol Formoterol, and medications for her other conditions.  
She had a 33-year, two-pack per day smoking history, and one-half 
pack per day during the two years immediately prior to the 
current examination.  On physical examination she had no 
respiratory distress and her lung fields were clear to 
auscultation, bilaterally, with reasonable expansions of the 
hemithoraces.  There were no rales, rhonchi, or rubs present.  

It was noted that a November 2004 chest X-ray was normal.  PFT 
results showed FEV-1 of 71 percent predicted and FEV-1/FVC of 68 
percent predicted.  Diffusing capacity was 67 percent of 
predicted.  The diagnosis was chronic bronchitis, by history, 
with minimal pulmonary abnormalities.  There was no evidence of 
interstitial fibrosis or other acute change by X-ray.  The 
examiner observed that, compared to the Veteran's past studies 
and examinations (contained in the claim file), her current 
pulmonary function was unchanged and existed at the minimal level 
of abnormality.  It was opined that her chronic bronchitic 
symptomatology was most likely due to her chronic heavy cigarette 
smoking.  

The Veteran submitted lay statements from friends, her husband, 
and her father-in-law, which related their observations of her 
condition and the limitations imposed thereby.  The Veteran also 
submitted multiple written statements related to her claim.  
However, many of these relate to conditions for which she is not 
service connected, such as her experience with her gallbladder, 
and have no bearing on the evaluation of her respiratory 
disorder.  In sum, she has repeatedly asserted that she was 
diagnosed with interstitial fibrosis and that her disability 
warrants a rating greater than 30 percent.  

At the April 2005 Travel Board Hearing the Veteran testified that 
during her VA hospitalization in 2000 she had bronchitis.  Page 4 
of the transcript of that hearing (T4).  At that time she had 
stated that she had had an upper respiratory infection during 
service and was told that she might obtain service connection for 
it.  T6.  She was told she had a gallbladder problem.  She had an 
elevated while blood cell count.  T7.  After that hospitalization 
she went for an eye appointment and it was found that she had 
acid reflux and a hiatal hernia and a tumor on her back, as well 
as arthritis.  T8.  While she was battling her gallbladder 
problems she also had pneumonia and bronchitis.  T11.  She 
subsequently had gallbladder surgery.  She did not remember 
anything for a couple of days after that surgery but was told 
that both of her lungs collapsed on the operating table and her 
husband was informed that she would not survive.  She got 
pneumonia and pleurisy from it.  She had been placed on 
medication for her nerves and depression.  She took multiple 
medications.  She had migraines, a tumor was found, and she had 
osteoarthritis.  T13.  Later, in November 2001 she swelled up to 
300 pounds from taking all of her medications and could not walk.  
She also had back pain.  T14.  She felt that her lungs had 
collapsed during her postservice gallbladder surgery because she 
had had pneumonia or bronchitis or an upper respiratory infection 
during service.  Before using inhalers she had taken erythromycin 
because she was allergic to penicillin.  T15.  With massages from 
her husband she was later able to lose much of the excess water 
weight.  She later had 57 treatments from acupuncturist in order 
to be able to walk again.  T17.  Her primary care physician had 
prescribed a Proventl inhaler, and Combivent.  When she had been 
hospitalized because of her gallbladder she had had oxygen 
therapy.  T18.  That was when both of her lungs had collapsed.  
She had used Proventil many years ago.  She later was told she 
had interstitial fibrosis and was given Seravent, which was 
subsequently taken off the market.  She now used Proventil four 
times a day "along with my other stuff."  T19.  The Combivent 
was a steroid.  She had difficulty breathing when the cotton 
fields bloomed.  T20.  She had a cough in the mornings. She would 
awake at night due to shortness of breath.  She used anti-biotics 
and an inhaler.  T21.  She had tried to go back to work in a 
casino but could not because people were still allowed to smoke 
in the casino.  T23.  The Veteran's husband stated that she had 
to use an inhaler if she walked even a short distance or did any 
kind of physical activity.  T24.  She believed that some day she 
might be required to be on continuous oxygen therapy.  T26.  

The Veteran underwent VA hospitalization in August 2007.  The 
discharge summary noted that he was admitted for resection of a 
mass of the lower lobe of the left lung.  She underwent the 
surgery with no complications.  The operative report reflects 
that she had a significant history of tobacco use and that a 
chest X-ray and subsequent CT scan had revealed a suspicious left 
lower lobe mass, although there was no evidence of hilar or 
mediastinal adenopathy.  The pathology service had notified the 
surgeons that there was no evidence of malignancy and, so, a left 
lower lobectomy was not done.  The discharge summary reported 
that post-operatively the Veteran was extubated and sent to the 
Intensive Care Unit (ICU) for postoperative care.  She failed 
respiratory therapy and chose not to partake in her postoperative 
care, including respiratory therapy.  Henceforth, she developed a 
postoperative pneumonia and went into respiratory failure, 
requiring re-intubation. The pneumonia was treated and she 
improved while on the ventilator, and was subsequently extubated.  
She then improved while still in ICU and was transferred to the 
hospital floor.  On the day of discharge she underwent a 
respiratory evaluation for home oxygen therapy and after 
exercising was saturating only 90 to 91 percent on room air.  An 
order for a blood gas work-up was to be drawn but the Veteran 
refused and, accordingly, she was not sent home on home oxygen 
therapy.  She was discharge home on Diflucan for 7 days and 
Bactrim-Ds for 7 days.  Also, she was to resume her respiratory 
therapy. She was to limit her heavy lifting for 6 to 8 weeks.  
She was to continue using her inspiratory spirometry at home.  
The discharge diagnoses were left lower lobe mass, status 
postoperative left lower lobe wedge resection; respiratory 
failure; peripheral neuropathy; pneumonia; and granulomatous 
inflammation in the lower lobe of the left lung.  

The Veteran was afforded a VA pulmonary examination in August 
2008.  A question posed to the examiner was whether there was any 
relationship between the left lower lobe mass and the service-
connected pneumonia/bronchitis?  It was noted that during the 
2008 hospitalization she had refused to participate respiratory 
therapy and subsequently developed pneumonia.  The records showed 
that she was discharged home without home oxygen therapy but 
subsequent notes indicate that she was using home oxygen therapy.  
A question was posed that if this therapy was or is still being 
used, was it due to the service-connected pneumonia/bronchitis?  
As to the acute episode of respiratory failure during her 2008 
hospitalization, was this the result of her service-connected 
pneumonia/bronchitis?  

The Veteran's claim file was reviewed.  She denied having had any 
prescribed bed rest or periods of incapacitation within the past 
12 months but she had been in ICU for 14 days after her left 
lower lobotomy, from which she developed pneumonia and sepsis.  
She stated that she was able to perform some of her activities of 
daily living.  However, she had significant problems.  She 
reported that she had a tumor on her spine and also had severe 
peripheral neuropathy due to diabetes.  Her husband often had to 
help her put on her shoes, pants, socks, and things of this 
nature due to her neuropathy problems.  She also had problems 
getting in and out of a bathtub due to her neuropathy.  It was 
stated that "[i]n regard to impediment to her usual occupation, 
it is not applicable." 

It was reported that the Veteran had a 38 year pack history of 
smoking but had quit smoking in August 2007.  Her respiratory 
medications were: Formoterol fumarate inhaled, inhale one capsule 
by oral inhalation twice daily for breathing; Ipratropium 
bromide, inhale two puffs by oral inhalation four times daily as 
needed for breathing; Flunisolide, inhale two puffs by oral 
inhalation twice daily as needed for breathing; Albuterol, inhale 
two puffs by oral inhalation four times daily as needed for 
breathing; and Oxycodone/Acetaminophen, one every six hours as 
needed for pain.  

The Veteran reported having had at least 4 to 5 episodes of 
bronchitis or pneumonia over the course of the past 2 years.  She 
had developed pneumonia and sepsis during her VA hospitalization 
and was in ICU for 14 days and had a total hospitalization stay 
of 17 days.  She stated that prior to that surgery she had not 
been on oxygen therapy but had gone home on oxygen therapy.  The 
oxygen therapy had been discontinued around November or December 
2007.  She reported that her overall health was not well.  She 
had multiple complaints. She stated that she was only able to 
walk 20 to 30 feet without exertional dyspnea.  She had a daily 
cough productive of a tablespoon of sputum, which was currently 
white.  In the past, when smoking, the sputum had been green. She 
complained of mild anorexia. She reported having been diagnosed 
sometime in the past as having asthma but did not remember when. 
She complained of some mild intermittent wheezing.  She had never 
been in an emergency room for an asthma attack or been 
incapacitated due to asthma.  The pathology report of the left 
lower lobe mass indicated a granulamatous inflammation. 

On physical examination the Veteran was in no acute distress.  
Her respirations were 20 and oxygen saturation was 99 percent.  
She had a slow but normal gait and did not use a crutch or cane.  
Her lung fields were clear.  She made a good respiratory effort.  
Her lungs were clear to auscultation, bilaterally. She had a 
postoperative thoracotomy scar.  She had a regular cardiac rate 
and rhythm.  There were no cardiac murmurs, rubs or gallops.  
There was no jugular venous distension.  Peripheral pulses were 
intact but there was 1+ pretibial edema.  There was no cyanosis 
or edema of the extremities.  It was noted that a March 2008 
chest X-ray revealed a small area of scarring in the left lower 
lung fields related to prior surgery but both lungs were free of 
active disease and her heart was normal.  The assessment was 
chronic bronchitis and status postoperative left lower lobe 
resection for granulomatous inflammation.  She was advised to 
follow-up with her regular health care provider for further 
evaluation and treatment, as needed.  

As to the questions posed, the examiner stated that after a full 
review of the Veteran's medical information and an examination, 
it was the examiner's opinion that the lung resection was due to 
a granulomatous inflammation.  The most common cause of this was 
tuberculosis or other fungal conditions.  It would be mere 
speculation to opine any direct relationship between the lung 
mass and the service-connected pneumonia/bronchitis.  Upon 
further questioning of the Veteran, she stated that she was 
unable to completely participate in a respiratory therapy due to 
pain.  She stated that she did develop pneumonia and sepsis.  She 
was discharged on home oxygen initially at 3 to 4 liters, 
eventually at 2 liters, and over the course of four to five 
months the oxygen was discontinued. She was not currently 
regularly using home oxygen and current oxygen saturation on this 
examination was 99 percent, which did not indicate a need for 
supplemental oxygen.  In the examiner's opinion the short period 
of home oxygen use was not due to the service-connected 
pneumonia/bronchitis.  As to the episode of acute respiratory 
failure, it was less likely as not caused by or a result of the 
service-connected pneumonia or bronchitis.  

The Veteran submitted copies of information and articles from the 
Internet dealing with the effects of peripheral neuropathy, 
diabetes and arthritis as well as the adverse effects of several 
medications, including Ocycontin, Xanax, Robaxin, and 
Amitriptyline. 

VA examination for aid and attendance in November 2008 found that 
based on the Veteran's service-connected disability, she had 
normal pulse oximetery and was not hypoxic during the 
examination.  She had normal skin color and no cyanosis.  She 
ambulated to the appointment and her pulse oximtery was 97 
percent after ambulation from the parking lot, which was over 50 
feet away. She had no problems.  Therefore, it was less likely 
that her service-connected lung disease would be the reason for 
aid and attendance.  

SSA records include a February 2009 report of a psychiatric 
evaluation at which time it was noted that the Veteran had been 
unable to continue working after 1993 due to "travel-related 
issues."   Private pulmonary function testing in February 2009 
showed that her FEV-1\FVC ranged from 68 to 73 percent of 
predicted.  

The Veteran was afforded a VA general medical examination in July 
2009.  His claim file and computer records were reviewed.  Her 
military occupation had been as a secretary and she had had some 
postservice employment as a secretary.  She had stopped working 
in 1993.  She had had a cosmetic license but it expired in 1992.  
She had worked in cosmetics from 1980 to 1984 and also from 1986 
to 1993.  In 1993 she had stopped working because of depression 
and stress.  She had been a supervisor and supervising many 
secretaries had caused her stress.  Later she had had additional 
family problems.  She then had gall bladder surgery which had 
been complicated by pneumonia and problems walking. She had had 
acupuncture treatment for six months, following which her gait 
had improved.  She then had surgery on her lung and developed 
pneumonia sepsis.  She also had neuropathic pain and back pain 
and had been unable to work.  She had stopped working 1 1/2 years 
after her lung surgery.  Prior to that she had smoked 1/2 pack per 
day for 38 years. She reported that she had started smoking again 
in the last 3 months, smoking about 1 pack a day.  She had had a 
hysterectomy in 1986, one ovary removed in 1991, right foot 
surgery in 1996, a cholecystectomy in 2000 and a left lung 
resection in 2007. 

The Veteran's medications were listed.  In addition to multiple 
psychotropic medications, she took medication for her kidneys and 
hypertension, glaucoma, diabetes, pain, and a fungal infection.  
She took Flunisolide inhaler, two puffs twice a day as needed for 
lung problems, Albuterol inhaler, to puffs four times daily as 
need for lung problems.  

With respect to the Veteran's hiatal hernia and gastroesophageal 
reflux disease (GERD) she had sternal pain and took daily 
medication.  She had no functional limitation due to acid reflux 
and could do the activities of daily living except sometimes her 
husband had to help her put on her shoes. 

As to DDD and degenerative joint disease (DJD) of the Veteran's 
lumbar spine, she had sciatic pain.  It was reported that a past 
work-up had revealed a tumor at the 10th, 11th, and 12th thoracic 
vertebrae.  Her back and sacral pain had gotten progressively 
worse.  She reported that a herniated disc had been found a few 
months ago.  She had no history of spinal surgery.  She 
complained of constant low back pain and also having spasms in 
the back, posterior thigh, and calf. She initially reported 
having radicular symptoms down her thighs and down to the left 
foot but later denied having radicular symptoms.  It was reported 
that she had more problems with neuropathy.  Aggravating factors 
were prolonged lying down, sitting, and standing.  Since six 
weeks ago, she could no long do laundry.  She used a TENS unit, 
had massages, and took pain medication.  She reported that she 
could do the activities of daily living most of the time.  She 
could drive a little and this was mostly to her VA appointments.  
She reported that she could not drive for very long because of 
the side-effects of her medications.  On a good day she could 
walk perhaps 1/4 of a mile, with frequent stops to rest.  She tried 
to do this daily. She could stand for about 10 minutes.  She 
could sit for 30 minutes.  She had been using a walker with 4 
wheels and a seat for the last 6 weeks and this was helping to 
take pressure off of her back. She did not engage in recreational 
activities.  For 2 to 3 weeks her back pain was tolerable, with 
an intensity of 8 on a scale of 10, but for 1 to 2 weeks she had 
pain so severe that she had to curl up.  There were no 
incapacitating episodes for which a physician had recommended bed 
rest. She had no bowel or bladder impairment.  As to functional 
limitations due to her back, she reported that it affected 
everything she did.  She could not walk, sit, or stand for long. 
She could not lift things and could not cook.  She did not use a 
back brace. 

It was noted that a March 2008 neurology consultation had noted 
an impression of small fiber sensory neuropathy, multifocal; 
chronic pain complaints with sacral, thoracic and groin pain; 
small fiber sensory neuropathy idiopathic. A February 2006 
thoracolumbar MRI had found a cystic lesion in the foramen, right 
C11 nerve, noted mainly as non-communicating, which was benign.  
A January 2009 lumbar MIR was negative for disc herniation or 
impingement upon neural filaments.  A January 2009 thoracic MRI 
found posterior disc herniations at T7-8 and T8-9, to the left of 
the mid-line, but the disc herniations made no spinal cord 
contact. 

As to peripheral neuropathy, the Veteran reported that this was 
diagnosed in 2005.  Diabetes had been noted and Tegretol had 
helped control the neuropathic pain.  Later she was switched to 
other medications.  She reported that the neuropathic symptoms 
had progressively worsened.  Initially, she had pain and burning 
of the feet and later numbness of the feet and lower legs which 
had progressed to the mid-thighs.  She also had a progression of 
symptoms in the upper extremities form the hands to the middle of 
the forearms.  She now complained of constant tingling and 
numbness in both upper and lower extremities.  She reported 
having pain in the lower extremities but no pain in the upper 
extremities.  She had flare-ups of pain but the pattern pain 
varied.  She was not working due to the effects upon her 
occupation.  As to functional limitations, she reported that it 
affected everything she did.  When the pain was bad, she could 
not walk or stand for long, and could not concentrate. 

As to the Veteran's diabetes and hypertension, she had episodes 
of hypoglycemia occasionally, perhaps once or twice weekly.  She 
took oral hypoglycemic medication and was on a restricted diet 
but did not take insulin.  She had no diagnosis of diabetic 
retinopathy but had had glaucoma for 15 years but had no 
significant vision symptoms.  She reported that she had lost 30 
pounds in the last 3 months.  She had no restriction of 
activities due to diabetes.  As to her hypertension, she had 
occasional headaches, a couple times a week without associated 
nausea, vomiting or photophobia.  She was able to function and 
had no renal insufficiency.  

The Veteran also reported having had pyelonephritis for a few 
months after her gall balder surgery but denied further episodes.  
She had passed a kidney stone in the past.  She had undergone 
urethral dilatation in the past.  As to this, she had no residual 
functional limitations and could perform the activities of daily 
living. 

As to the Veteran's pulmonary symptoms, she reported that after 
her VA wedge resection of a part of her left lung, she had 
developed sepsis pneumonia and was on life support, and that it 
took 6 to 8 months to recover.  She had been on oxygen for 3 
months.  She was not now on oxygen.  As to her current symptoms, 
she had a cough productive of white or gray phlegm in the morning 
but no hemoptysis.  She had dyspnea at rest with exertion and 
also when in hot weather or when walking.  She felt smothered 
when there was high humidity.  The scar on her back from the 
surgery was still painful and felt tight.  In the last year, she 
had not had incapacitating episodes of any asthma or chronic 
obstructive pulmonary disease for which any physician had 
recommended bed rest.  She reported now taking four medications 
and was not on oxygen.  It was noted that as to this disability, 
she could do the activities of daily living.  As to functional 
limitations, she reported that she could not get into water with 
chlorine.  There were a lot of cleaning products she could not 
use.  She could not walk for very long in hot or cold weather. 

The Veteran also reported having constant swelling in her hands 
and legs after taking medication following her gall bladder 
surgery.  As to this, there were no functional limitations and no 
cardiac symptoms.  She also related having a neuropathic rash on 
her lower extremities, for which she applied creams.  The 
limitation imposed by this was that she reported that she could 
not go out into the sun.  She also reported having a throat 
infection, for which she took medication but there was no 
functional limitation due to this. 

As to residuals of the Veteran's gall bladder surgery her current 
functional limitation was mainly due to neuropathy, with residual 
gait problems from the neuropathy.  She stated that she had 
abdominal pain and distension, and sometimes nausea, once or 
twice weekly.  The examiner stated that there were no function 
limitations from the gall bladder surgery except for neuropathy, 
including her gait problems and inability for walk for very long, 
for which she used a walker. 

On physical examination the Veteran's lungs were clear to 
auscultation and no abnormal breath sounds were noted.  She had 
mild edema of the legs and mild swelling of the ankles.  Her 
postservice scars were superficial and not painful on 
examination.  She could walk a few, short, steps without a cane 
using a wide-based gait.  She could not walk on her heels or on 
her toes.  Ankle reflexes were absent. There was decreased 
sensation below the knees, in a stocking distribution, and 
decreased vibratory sensation in the lower extremities.  

The examiner noted that the August 2008 pulmonary function 
testing revealed more rate decrease in FVC.  This was secondary 
to poor patient effort to complete the exhale or gas 
"strapping" of airway obstruction. There was no significant 
response to inhaled-bronchodilatory medication but this might not 
be a predictor of clinical effectiveness.  Lung volume revealed a 
normal total lung capacity and was suggestive of gas trapping by 
an increase in "RV" and the "RV/TLC" ratio.  The DLCO was 
moderately reduced.  This was secondary to loss of alveolar 
capillary blood volume, low hemoglobin or low cardiac output.  
The above constellations suggested moderate emphysema from a 
neurological standpoint; however, clinical correlation was 
required with the above differential for decreased DLCO.  

The diagnostic impression was that the Veteran's hiatal hernia 
with GERD caused no functional limitations and less likely 
affected physical or sedentary employment.  Her DDD and DJD of 
the lumbar spine affected physical type of activity had to do 
with any lifting, bending, standing, walking or sitting.  Her 
herniated thoracic disc also affected physical type of activity 
having to do with standing, bending, walking, sitting or lifting.  
And as to sedentary employment, these disabilities might affect 
her ability to work involving prolonged sitting.  As to her 
residuals of gall bladder surgery, these were less likely as not 
to affect physical or sedentary employment.  Her hypertension was 
fairly well controlled and less likely than not to affect 
physical or sedentary employment.  Her diabetes was also fairly 
well controlled and caused no functional limitations and was less 
likely to affect physical or sedentary employment.  Her 
peripheral neuropathy of the upper and lower extremities, with 
there being pain and gait difficulty due to neuropathy in the 
lower extremities, this affected employment that required 
standing and walking and the chronic pain might also affected any 
sedentary employment requiring prolonged sitting.  Her nerve 
sheath tumor of the spine, noted as an arachnoid cyst, was less 
likely to affect physical or sedentary employment.  Her past 
kidney stones caused no functional limitation as to physical or 
sedentary employment.  Her chronic urinary tract infections, of 
which there was currently no objective evidence, caused no 
functional limitation as to physical or sedentary employment.  
Her edema of unknown cause, with mild pitting-type edema of the 
legs, affected her ability to walk and stand for long periods and 
affected her ability to engage in physical-type employment but 
less likely affected her ability to engage in sedentary 
employment. The neuropathy rash of her feet, legs, and arms, as 
well as her oral yeast infection, was less likely to affect 
physical or sedentary employment. 

As to the Veteran's status post lung wedge resection, this 
affected physical type of employment but less likely than not 
affected sedentary employment.  It was further stated that as to 
employability, all of the above conditions affected her ability 
to engage in physical type of employment.  As to sedentary type 
employment, with her chronic pain, multi-factorial, with 
neuropathy pain and gait difficulty, it was at least as likely as 
not that she might be unable to sustain and maintain gainful 
employment.  

General Rating Principles

Service-connected disorders are rated by comparing signs and 
symptoms with criteria in separate diagnostic codes which 
identify various disabilities listed in VA's Schedule for Rating 
Disabilities, based on average impairment in earning capacity.  
38 U.S.C.A. § 1155.  Disabilities are viewed historically and 
examination reports are interpreted in light of the history, 
reconciling the report into a consistent picture to accurately 
reflect the elements of disability present.  38 C.F.R. §§ 4.1, 
4.2.  A higher rating is assigned if a disorder more nearly 
approximates the criteria therefore but not all disorders will 
show all the findings specified for a particular disability 
rating, especially with the more fully described grades of 
disabilities but coordination of ratings with functional 
impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any 
appeal for an increased rating for separate periods of time based 
on facts found, a practice known as "staged ratings." Fenderson 
v. West, 12 Vet. App. 119 (1999) (initial staged ratings) and 
Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged 
ratings during the appeal of any increased rating claim).   

The rating criteria for chronic bronchitis, 38 C.F.R. § 4.97, 
Diagnostic Code 6600, provide for a 10 percent rating when 
pulmonary functioning reveals a Forced Expiratory Volume in one 
second (FEV-1) of 71- to 80 percent of predicted; or, the ratio 
of Forced Expiratory Volume in one second to Forced Vital 
Capacity) (FEV-1/FVC) is 71- to 80 percent of predicted; or, the 
Diffusion Capacity of the Lung for Carbon Monoxide by the Single 
Breath Method (DLCO (SB)) is 66- to 80 percent of predicted.  

Under Diagnostic Code 6602, for bronchial asthma, a 10 percent 
rating is warranted when there is, by pulmonary function testing, 
FEV-1 of 71- to 80 percent of predicted; or, theFEV-1/FVC is 71- 
to 80 percent of predicted; or, if there is a need for 
intermittent inhalational or oral bronchodilator therapy.  

A 30 percent rating is warranted for chronic bronchitis when 
pulmonary functioning reveals an FEV-1 of 56- to 70-percent 
predicted, or; an FEV-1/FVC of 56 to 70 percent, or; if the DLCO 
(SB) is 56- to 65-percent of predicted.  38 C.F.R. § 4.97, 
Diagnostic Code 6600.  

Additionally, under Diagnostic Code 6602, for bronchial asthma, 
30 percent is warranted when there is daily inhalational or oral 
bronchodilator therapy, or; inhalational anti- inflammatory 
medication.  

A 60 percent rating is warranted for chronic bronchitis when 
pulmonary functioning reveals an FEV1 of 40 to 55 percent of 
predicted, or; FEV1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 
to 55 percent of predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  A 60 percent 
rating may be assigned for chronic bronchitis if, upon pulmonary 
function testing, there is a maximum oxygen consumption of 15 to 
20 ml/kg/min (with cardiorespiratory limit).  38 C.F.R. § 4.97, 
Diagnostic Code 6600.  

Under Diagnostic Code6602, for bronchial asthma, a 60 percent 
rating may be assigned if there are at least monthly visits to a 
physician for required care of exacerbations, or; intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  

A 100 percent rating is warranted for chronic bronchitis when 
pulmonary function testing reveals an FEV-1 of less than 40 
percent of predicted, or; an FEV-1/FVC of less than 40 percent, 
or; DLCO (SB) less than 40 percent of predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), or; cor pulmonale (right 
heart failure), or; right ventricular hypertrophy, or; pulmonary 
hypertension (shown by Echo or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires oxygen 
therapy.  38 C.F.R. § 4.97, Diagnostic Code 6600. 

Analysis

In reaching this determination, all the evidence of record must 
be considered.  See generally VAOGCPREC 12-98, Swanson v. West, 
12 Vet. App. 442 (1999), and Scott v. Brown, 7 Vet. App. 184, 
188-89 (1994).  

The Board has given consideration to rating the disability at 
issue under all potentially applicable Diagnostic Codes for 
evaluation pulmonary disabilities.  However, the disorder does 
not affect the nose and throat, and is not shown to more closely 
resemble, for rating purposes, non-tuberculous diseases, 
bacterial lung infections, mycotic lung disease, or restrictive 
lung disease.  With respect the possibility of using the rating 
criteria for bronchial asthma, Diagnostic Code 6602, while there 
are clinical notations of bronchial asthma in the record, the 
Veteran has never been hospitalized, treated in an emergency 
room or otherwise received any significant or extended treatment 
for bronchial asthma.  Rather, there is a specific Diagnostic 
Code for the evaluation of bronchitis, i.e., Diagnostic Code 
6600.  38 C.F.R. § 4.27 provides that "[n]o other numbers 
[diagnostic codes] than these listed or hereafter furnished are 
to be employed for rating purposes, with an exception ... as to 
unlisted conditions" and, thus, "[a]n analogous rating may be 
assigned only where the service-connected condition is 
'unlisted'."  Suttman v. Brown, 5 Vet. App. 127, 134 (1993).  

Ten (10) percent from June 23, 2000, to June 18, 2002

Although the Veteran had reported to numerous medical personnel 
that she has had interstitial fibrosis, repeated postservice 
chest X-rays have not confirmed the presence of interstitial 
fibrosis.  Indeed, the November 2004 VA examiner specifically 
found that there was no evidence of interstitial fibrosis.  Also, 
while she reported that her lungs had collapsed during or in 
consequence of her private gall bladder surgery, requiring 
extensive treatment, chest X-rays during that private 
hospitalization only noted the possibility that this had 
occurred.  In any event, she did receive postoperative pulmonary 
therapy.  

The 10 percent rating assigned by the RO in the May 2002 rating 
decision was based upon the Veteran's need for prescribed 
medication, as provided for bronchial asthma under Diagnostic 
Code 6602.  However, prior to June 18, 2002, there was no 
evidence of pulmonary function testing scores with FEV-1 of 56- 
to 70-percent predicted, or; an FEV-1/FVC of 56 to 70 percent, 
and she did not require, under Diagnostic Code 6602, daily 
inhalational or oral bronchodilator therapy, or; inhalational 
anti- inflammatory medication.  

The criteria for a 30 percent rating were first met at the time 
of the October 2002 VA examination which found FEV-1 of 58 
percent of predicted and FEV-1\FVC of 80 percent of predicted.  

Accordingly, prior to June 18, 2002, the criteria for an 
evaluation in excess of 10 percent were not met. 

Thirty (30) percent since June 19, 2002

The assignment of the current 30 percent rating was made 
effective June 19, 2002, based on the RO's mistaken belief that 
the Veteran had not initiated an appeal from the September 2000 
denial of service connection.  Once the appeal was initiated, 
even though it was initially as to the matter of service 
connection, it remained in continuous appellate status.  Thus, it 
was inappropriate to assigned the effective date of June 19, 
2002, date of receipt of the claim for a TDIU rating, as the 
effective date for the increase to a 30 percent rating (by the 
October 2002 rating decision).  

The October 2002 rating decision granted the increase from a 10 
percent rating to a 30 percent rating based on the findings of 
the October 10, 2002, VA rating examination.  Thus, the increased 
rating should have been assigned effective October 10, 2002, on a 
facts found basis.  

The effective date of an increased rating is the date of 
ascertainable increase or date of receipt of claim, whichever is 
later, under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1); 
unless the ascertainable increase precedes receipt of the claim, 
in which case the effective date is the date of ascertainable 
increase if the claim is received within one year thereof under 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  Here, however, because the 
appeal stems from an original claim for service connection, there 
can be no effective date assigned prior to the grant of service 
connection which is June 23, 2000, the date of receipt of the 
initial claim for service connection for the disorder and is more 
than one year after the Veteran's discharge from active service.  

Generally, an award of service connection "[u]nless 
specifically, provided otherwise in this chapter, the effective 
date of an award based on an original claim, a claim to reopen 
after a final adjudication, or a claim for increase, of 
compensation ... shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of the 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(a) (1998).  38 U.S.C.A. § 5110(b)(1) provides 
for an exception to 38 U.S.C.A. § 5110(a) and provides as 
follows: "The effective date of an award of disability 
compensation to a veteran shall be the day following the date of 
discharge or release if application therefor is received within 
one year from such discharge or release."  

Because the current effective date for the increase to 30 percent 
predates the October 10, 2002, VA examination any error in 
assigning June 19, 2002, as the effective date is actually 
beneficial to the Veteran and the Board will not correct such RO 
error. 

Nevertheless, the question remains whether the Veteran is 
entitled to a rating of 30 percent, or higher, prior to June 19, 
2002. 

Here, the VA pulmonary function testing in November 2004 revealed 
an FEV-1 of 71 percent of predicted and an FEV-1\FVC of 68percent 
of predicted.  Thus, the FEV-1\FVC met the criteria for a 30 
percent disability rating.  Subsequently, the private pulmonary 
function testing of February 2009 revealed an FEV-1\FVC of 
ranging from 68 to 73 percent of predicted.  Thus, the results of 
the 2009 pulmonary function testing revealed that the pulmonary 
disability was no worse than at the time of the earlier 2004 VA 
pulmonary function testing. 

Also, since June 19, 2002, the Veteran has not required at least 
monthly visits to a physician for required care of exacerbations, 
or; intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  

The recent VA examiner has opined that the Veteran's recent VA 
hospitalization, during which she had a wedge resection of a lobe 
of the left lung, was not due to the service-connected pneumonia 
or bronchitis.  Also, the use of home oxygen after discharge from 
the VA hospitalization was not required due to the service-
connected pneumonia or bronchitis.  

Accordingly, since June 19, 2002, the criteria for a rating in 
excess of 30 percent have not been met. 

Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, and 
requires a three-step analysis.  First, is whether the schedular 
criteria are adequate and, if they are, no extraschedular 
referral is required.  Second, if inadequate, determine whether 
there is an exceptional disability picture considering such 
related factors as marked interference with employment (but not 
marked interference obtaining or retaining employment) or 
frequent periods of hospitalization.  Third, if the rating 
criteria are inadequate and the related factors are present, the 
case must be referred for a determination of whether an 
extraschedular rating should be assigned.  Thun v. Peak, 111, 
115-116 (2008) (citing VA Gen. Coun. Prec. 6-1996, para. 7, and 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993)) aff'd Thun v. 
Peake, 572 F.3d 1366 (Fed.Cir. 2009).  

Caution must be taken not to conflate the criteria in 38 C.F.R. 
§ 3.321(b) with the criteria for a total disability rating based 
on individual unemployability in 38 C.F.R. § 4.16(b) (2010).  The 
Court has recognized that 'the effect of a service- connected 
disability appears to be measured differently for purposes of 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) and 
for purposes of a TDIU claim under 38 C.F.R. § 4.16.'  Kellar v. 
Brown, 6 Vet. App. 157, 162 (1994).  While the former requires 
marked interference with employment, the latter requires evidence 
of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. at 
117(extraschedular consideration under § 3.321 may be warranted 
for disabilities that present a loss of earning capacity that is 
less severe than one where the veteran is totally unemployable).   

Here, the disability picture is not shown to be incapable of 
accurate evaluation with the use of the schedular rating 
criteria.  These criteria are essentially objective in nature and 
contemplate the full range of impairment from the Veteran's 
service-connected pulmonary disability.  Also, it is neither 
shown nor contended that the disability is so exceptional or 
unusual as to render impractical the application of the schedular 
rating criteria.  

Thus, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is adequate.  For 
this reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating.  Thun, Id.  

TDIU

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of a single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and there 
is sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).

The Veteran's only service-connected disability is 
pneumonia/bronchitis rated 30 percent disabling.  

38 C.F.R. § 4.16(b) provides that all veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
Such cases should submit to the VA Director, Compensation and 
Pension Service, for extra-schedular consideration when a veteran 
is unemployable by reason of service-connected disabilities, but 
fails to meet the percentage standards of 38 C.F.R. § 4.16(a).  
In such a submission there should be a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue. 

While the Board does not have authority to grant an 
extraschedular TDIU rating in the first instance, the Board does 
have the authority to decide whether the claim should be referred 
to the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 4.16(b).

While the Veteran has reported not having worked full-time since 
1993, the evidence indicates that other, nonservice-connected, 
disabilities have been the cause of her inability to obtain and 
retain substantially gainful employment.  For example, the 2009 
VA examination noted that she had stopped working in 1993 because 
of depression and stress and another notation in the examination 
report indicates that she had stopped working 1 1/2 years after her 
lung surgery.  That VA examination further indicated that the 
Veteran's nonservice-connected peripheral neuropathy, and 
apparently possible radicular low back pain, had prevented her 
from working.  Further, as to her respiratory system, she could 
perform the activities of daily living was precluded from 
performing physical labor but not precluded from engaging in 
sedentary employment.  

Significantly, the only medical opinion addressing the impact of 
the Veteran's service-connected pulmonary disorder upon her 
ability to obtain and retain substantially gainful employment was 
rendered at the time of the 2009 VA examination.  The examiner at 
that time concluded that the Veteran's service-connected 
pulmonary disability did not preclude her from sedentary 
employment.  Also, the Veteran has work experience as a 
secretary, which is a form of sedentary employment.  Moreover, 
the disability is not shown at any time since the initial grant 
of service connection to be of such severity that it, and it 
alone, caused the Veteran to be unable to obtain or retain 
substantially gainful employment.  

The Board must emphasis, for the benefit of the Veteran, that an 
award of a TDIU rating is based solely upon the impact of the 
Veteran's service-connected pneumonia/bronchitis and not the 
impact of all of her disabilities, both service-connected and 
nonservice-connected.  As to the impact of all of her 
disabilities, service-connected and nonservice-connected, she has 
already been awarded entitlement to VA pension benefits.  

For these reasons, the Board concludes the record evidence 
establishes that the Veteran's service-connected disability alone 
does not prevent her from securing or following a substantially 
gainful occupation, and as such she does not meet the criteria 
for a TDIU rating.  Thus, there is no basis for referral of this 
case for extra-schedular consideration.  Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App.337 (1996).  




ORDER

The claim for an initial rating for pneumonia/bronchitis greater 
than 10 percent from June 23, 2000, to June 18, 2002, and for an 
initial rating greater than 30 percent since June 19, 2002, is 
denied. 

The claim for a TDIU rating is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


